Douglas, J.,
concurring. I concur in the syllabus and judgment of Justice A. William Sweeney’s well-reasoned opinion. I write separately only for the purpose of calling attention of the bench and bar, and to others who may be researching the issues decided in Colvin v. Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293, 23 O.O.3d 281, 432 N.E.2d 167, and Duriak v. Globe Am. Cas. Co. (1986), 28 Ohio St.3d 70, 28 OBR 168, 502 N.E.2d 620, to the existence of Miller v. Progressive Cas. Ins. Co. (1994), 69 Ohio St.3d 619, 635 N.E.2d 317.